6 N.J. Super. 184 (1950)
70 A.2d 779
ANNA WELCH, ETC., RESPONDENT,
v.
COUNTY OF ESSEX, APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued January 9, 1950.
Decided January 16, 1950.
Before Judges JACOBS, DONGES and BIGELOW.
*185 Mr. Alexander Avidan argued the cause for respondent (Messrs. Avidan & Avidan, attorneys).
Mr. Thomas J. Brett argued the cause for appellant (Messrs. O'Brien, Brett & O'Brien, attorneys).
The opinion of the court was delivered PER CURIAM.
This is an appeal from two judgments of the Essex County Court, entered by Judge Hartshorne in workmen's compensation proceedings that had been consolidated for trial. There were two questions in the County Court: whether a certain deposition taken in one proceeding was admissible in the other, and whether the accident aggravated and accelerated the condition of cancer which first incapacitated the employee and eventually caused his death. The appellant concedes that the County Court correctly decided that the deposition was evidential in both causes, and confines the argument to the fact question of aggravation. On this question we adopt the reasons stated in the opinion of Judge Hartshorne reported in 6 N.J. Super. 422. The judgments will be affirmed.